Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1890   Page 1 of 10




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 IN RE CENTRAL PROCESSING
                                                       2:19-13711
 SERVICES, L.L.C.

 THE UNITED STATES OF
 AMERICA,                                    HON. TERRENCE G. BERG

 Appellant,
                                             ORDER AFFIRMING THE
    v.
                                             BANKRUPTCY COURT’S
 CENTRAL PROCESSING                                 ORDER
 SERVICES, L.L.C,
 Appellee.

       In this Chapter 11 bankruptcy case, the United States of America,

 on behalf of the Internal Revenue Service (“IRS”), a creditor in the case,

 requested dismissal. The bankruptcy court granted that request. After

 the case was dismissed, the United States filed a motion to disgorge fees

 paid to professionals hired by the Debtor to aid it throughout the

 bankruptcy process. The bankruptcy court denied the motion and the

 United States appealed.

       This order pertains to the second of two appeals from the

 bankruptcy court case. The first appeal challenges the bankruptcy court’s

 order denying the motion for disgorgement on the merits. This appeal

 challenges the bankruptcy court’s conclusion that the United States

 waived its opportunity to file a motion for reconsideration of the same

                                      1
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1891   Page 2 of 10




 order. For the reasons set forth below, the bankruptcy court’s order will

 be affirmed.

                                 BACKGROUND

       A comprehensive statement of the facts and procedural history are

 outlined in this Court’s order on the first appeal taken in this case. See

 Order, Case No. 19-13427, ECF No. 15. The following additional facts are

 pertinent to this appeal.

       This Chapter 11 case was dismissed on September 23, 2019. In the

 order on dismissal, the bankruptcy judge permitted the parties to file any

 fee applications or other requests for relief no later than October 7, 2019.
 Order on Mot. to Dismiss, Adv. P. No. 19-43217, ECF No. 127.

       On October 2, 2019, the Debtor’s professionals filed applications for

 compensation, or fee applications, for their services during the case
 pursuant to 11 U.S.C. § 330. Appls. for Compensation, Adv. P. No. 19-

 43217, ECF Nos. 131, 132. The United States filed an objection on

 October 22. Objs., Adv. P. No. 19-43217, ECF Nos. 145, 146. The

 bankruptcy court scheduled a hearing on the fee applications for

 November 22.

       The IRS also filed a post-dismissal request for relief on October 4.
 The request was a motion for an accounting and disgorgement of the

 Debtor’s professionals’ fees. Mot. for Disgorgement, Adv. P. No. 19-43217,

 ECF No. 135. On October 18, the Debtor filed an objection. Obj., Adv. P.



                                      2
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1892   Page 3 of 10




 No. 19-43217, ECF No. 140. On October 29, 2019, the Court held a

 hearing and took the disgorgement motion under advisement.

       While the parties were awaiting the hearing on the fee applications,

 the bankruptcy court entered an order denying the United States’ motion

 to disgorge on November 5. Order, Adv. P. No. 19-43217, ECF No. 154.

 The United States appealed that order to this Court on November 20.

       At the November 22 hearing on the fee applications the United

 States made an oral motion for reconsideration of the disgorgement

 motion or, in the alternative, for the bankruptcy court to abstain from

 ruling on the fee applications.
       On December 3, the bankruptcy court issued orders granting in

 part and denying in part the fee applications and denying the United

 States’ oral motion for reconsideration or abstention. Op., Adv. P. No. 19-
 43217, ECF No. 171. The bankruptcy judge found that the United States

 had waived those arguments because it did not raise them in writing or

 at any time before the hearing. The bankruptcy judge added that the

 United States cited no case law in support of its oral requests. Id. at

 PageID.11. This appeal followed.

                        STANDARD OF REVIEW
       Bankruptcy Rule 8013 provides, in part, that “ on an appeal[,] the

 district court . . . may affirm, modify, or reverse a bankruptcy judge's

 judgment, order, or decree or remand with instructions for further
 proceedings. Findings of fact, whether based on oral or documentary

                                      3
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1893   Page 4 of 10




 evidence, shall not be set aside unless clearly erroneous . . . .” Fed. R.

 Bankr. P. 8013.

       A district court reviews de novo the bankruptcy judge's conclusions

 of law. In re Edmonds, 263 B.R. 828, 829 (E.D.Mich.2001); In re Vause,

 886 F.2d 794 (6th Cir.1989).

                                  DISCUSSION

       A. Motion for Disgorgement
       The United States argues that the bankruptcy court erred by

 declining to disgorge the Debtor’s professionals’ fees and in doing so,

 violated the priority order of claims set forth in section 507 of the
 Bankruptcy Code. The United States claims this was error because the

 IRS lost its chance to receive its pro rata share from the Debtor’s estate

 despite the professionals getting paid for their services to Debtor,
 running afoul of the holding in Czyzewski v. Jevic Holding Corp., 137 S.

 Ct. 973 (2017).

       The Court already considered much of this argument when
 adjudicating the United States’ companion appeal and concluded that

 nothing in the bankruptcy court’s holding was contrary to Jevic. See

 Order, Case No. 19-13427, ECF No. 15. In Jevic, the Supreme Court
 considered the effects of a structured dismissal which, as a condition of

 the dismissal, distributed the debtor’s estate in a way that was contrary

 to the Bankruptcy Code. By contract, here, the bankruptcy court did not
 distribute the estate. It simply retained jurisdiction to award the

                                      4
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1894   Page 5 of 10




 professionals their fees. This is a common practice in bankruptcy law. See
 In re 5900 Assocs., Inc., 468 F.3d 326, 328 (6th Cir. 2006).

       In addition, the Court cannot overlook the fact that the United

 States moved for dismissal on the basis that the Debtor was not paying
 its post-petition taxes. The United States did not ask for the case to be

 converted to a Chapter 7 case, which would have allowed for liquidation

 and distribution of the estate in accordance with the Code’s priorities.
 Accordingly, the case was dismissed, along with the IRS’s claim for the

 post-petition taxes. The IRS cannot have it both ways and ask for the

 case to be dismissed based on the Debtor’s failure to pay taxes, then have
 its claim for taxes adjudicated and paid out pro rata.

       The United States tacks on a slightly new argument in this second

 appeal, which appears to be based in equity and a creative reading of
 Sixth Circuit case law. The United States argues that the Sixth Circuit’s

 holding in In re 5900 Associates, Inc., suggests that the bankruptcy court

 should have retained jurisdiction over the entire bankruptcy estate after
 dismissal in order to conduct distribution. By declining to do so, the

 United States argues, the bankruptcy court fostered an inequitable

 result, because the professionals were paid for their services but the IRS

 never received any payment toward its required taxes from the Debtor.

       This argument is unavailing. In Re 5900 stands for the proposition

 that the bankruptcy court always has jurisdiction to review professionals’

 fees, even if the case has been dismissed. 468 F.3d at 330. Nothing in that

                                      5
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1895   Page 6 of 10




 case, or the Bankruptcy Code, suggests that by extension of this

 principle, a bankruptcy court should retain jurisdiction over a case after

 dismissal to adjudicate the claims against the Debtor and distribute the

 estate. Indeed, this is antithetical to the Bankruptcy Code, which states

 that distribution in a Chapter 11 case occurs upon the “effective date of

 the plan.” 11 U.S.C. § 1129(a)(9)(A). Here, there was no plan, because the

 United States moved for dismissal. When the bankruptcy court granted

 that dismissal, the IRS no longer had a right to have its claim against the

 Debtor adjudicated or receive its pro rata share of the estate.

       B. Waiver
       Next, the United States argues that the bankruptcy court erred in

 holding that the United States waived the right to ask for reconsideration

 of the accounting/disgorgement motion by waiting until the hearing on
 the fee applications to make an oral motion. By the time the

 disgorgement motion was denied, the United States says, the briefing on

 the fee applications was complete. Accordingly, the fee hearing was the

 most “logical” time to make the motion. Appellant’s Br., ECF No. 5,

 PageID.1077.

       This, however, does not excuse the United States’ failure to raise
 the issue before the hearing. It had multiple chances to mount this

 argument and it failed to do so. First, the United States could have

 included this argument in the objection to the fee applications. The
 United States filed its objections to the fee applications on October 22,

                                      6
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1896   Page 7 of 10




 2019. Even though the hearing was not held for another month, the IRS

 did not raise in its objections to the fee applications its concern about the

 pending motion on disgorgement.

       Moreover, the bankruptcy court definitively ruled it would not

 exercise jurisdiction over the United States’ motion to disgorge on

 November 5, 2019. The hearing on the fee applications was not to take

 place until November 22, 2019. This means the United States had over

 two weeks (seventeen days) to supplement its briefs and incorporate any

 argument regarding the disgorgement motion, or to ask for additional

 time to do so, and thereby indicate that it wanted the disgorgement
 motion ruling to be discussed at the hearing.

       However, the United States did not ask for additional time, did not

 supplement its objections, and did not alert Debtor to these new
 arguments before the hearing. As the bankruptcy judge stated,

 “[b]asically, the IRS just showed up and surprised everyone at the

 hearing by opening its remarks with four entirely new arguments that

 were not addressed either directly or indirectly in the IRS Objection.”

 Op., Adv. P. No. 19-43217, ECF No. 171, PageID.8.

       It is a well-established procedural rule in the Sixth Circuit that
 failure to raise an argument in a motion acts as a waiver of that

 argument. United States v. 2007 BMW 335i Convertible, 648 F. Supp. 2d

 944, 952 (N.D. Ohio 2009) (citing Scottsdale Ins. Co. v. Flowers, 513 F.3d
 546, 552-53 (6th Cir. 2007)). One of the primary purposes of this rule is

                                      7
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1897   Page 8 of 10




 to give the other party “a fair opportunity to respond to all arguments.”

 2007 BMW, 648 F. Supp. 2d at 953. The United States did not properly

 put the motion in writing, pursuant to Local Bankr. R. 9024-1(a)(4), nor

 did it give any indication to Debtor that it was going to make this

 argument before the hearing. Accordingly, the bankruptcy court did not

 err by deeming it waived.

       Next, the United States says that its oral motion for reconsideration

 was made at the most “logical” time, given the motion was conditional on

 the bankruptcy judge’s granting of the professionals’ fee applications. In

 other words, the United States suggests that it would have had no reason
 to file a motion for reconsideration on the disgorgement motion unless

 and until the bankruptcy judge granted the fee applications. No matter—

 a party may not circumvent the procedural rules based on its litigation
 strategy.

       The United States was perfectly capable of filing a motion for

 reconsideration of its disgorgement motion within fourteen days of when

 it was denied, at the very least, to preserve the right to do so. See Local

 Bankr. R. 9024-1(a). The United States could have also asked the

 bankruptcy judge for an extension of time to file such a motion in order
 to assess its options based on what happened with the fee applications.

       The United States did neither. Instead, it appealed the

 disgorgement motion to this Court on November 20, 2019, without having
 made a motion for reconsideration with the bankruptcy court, which

                                      8
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1898   Page 9 of 10




 would have extended the deadline to file an appeal with this Court.

 Appeal, ECF No. 164; see Fed. R. Bankr. P. 8002(b)(1). The United States

 then chose to make an oral motion for reconsideration at the fee

 application hearing two days later. In addition, as the bankruptcy

 judge—who still addressed the United States’ motion on the merits—

 pointed out, the United States cited no law in support of its argument.

 See Op., Adv. P. No. 19-43217, ECF No. 171, PageID.10.

       In sum, as much as the United States wants this procedural route

 to be proper, it is not. It has no basis in the Code or procedural rules. The

 Court declines to remedy the situation caused by counsel’s strategic
 choices at this point in the case. The bankruptcy court did not err in

 holding the arguments made at the hearing were waived. Moreover, as

 explained above, it makes no difference. The United States does not have
 a meritorious argument.

       One last point. The United States takes issue with the Debtor’s

 professionals taking their share of fees for providing their services to the

 Debtor. It says “the end result of this case is that a law firm and financial

 advisor that stood by watching as CPS dissipated trust funds receives

 special treatment in being permitted to retain a percentage of their claim
 while the IRS is paid nothing on its equal-priority administrative tax

 expense.” Appellant’s Br., ECF No. 5, PageID.1082.

       However, the bankruptcy court made a careful assessment of the
 fee applications and concluded that all fees for services rendered after

                                      9
Case 2:19-cv-13711-TGB-EAS ECF No. 15 filed 09/18/20   PageID.1899    Page 10 of 10




 July 30, 2019 should be disallowed. After that date, the court found,
 services rendered were not necessary to the case nor reasonably likely to

 benefit the estate at the time they were performed. See Op., Adv. P. No.

 19-43217, Adv. P., ECF No. 171, PageID.21. The Court is satisfied that
 the professionals have not made more than their fair share in this case.

       Moreover, it is ultimately the Debtor’s responsibility, not the

 Debtor’s professionals, to pay its post-petition taxes. Id. at PageID.20.
 The IRS’s remedy for Debtor’s failure to pay taxes does not lie with the

 professionals’ fees. As the bankruptcy court stated, although it “in no way

 condones the Debtor’s failure to pay its post-petition taxes and its
 disregard of its debtor in possession duties . . . the remedy for the Debtor’s

 conduct is not to disallow all of the fees for its professionals if the fees are

 otherwise compensable, but instead to pursue appropriate remedies
 against the parties who are responsible for the Debtor’s non-payment of

 taxes.” Id. at PageID.22.

                               CONCLUSION
       For the reasons stated above, the Bankruptcy Court’s order is

 AFFIRMED.

       SO ORDERED.

 Dated: September 18, 2020           s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     UNITED STATES DISTRICT JUDGE




                                       10
